COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:               01-14-00360-CV
Style:                      George M. Bishop, et al. v. Chappell Hill Service Company, LLC
                            and High Meadows Land & Cattle, LLC
Date motion filed*:         August 14, 2014
Type of motion:             Motion to Dismiss
Party filing motion:        Appellee
Document to be filed:

Is appeal accelerated?         No

Ordered that motion is:

              Granted
               If document is to be filed, document due:
                Absent extraordinary circumstances, the Court will not grant additional
                 motions to extend time
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
         Appellees’ motion to dismiss the appeal, filed within appellees’ response, is
         ordered taken with the case. The Clerk of this Court is ordered to docket the
         appellees’ response and motion to dismiss, which has been filed only as a motion,
         also as appellees’ brief.

Judge's signature: /s/ Evelyn V. Keyes
                    Acting

Panel consists of ____________________________________________

Date: _July 30, 2015_



November 7, 2008 Revision